Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Grammatical error in line 8: “the plurality of plurality of base assemblies”. The suggested change is: “the plurality of base assemblies”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Grammatical error in line 4: “from tire”. The suggested change is: “front tire”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Grammatical error in lines 6-7: “sum of the first angle and the second angle 90 degrees”. The suggested change is: “sum of the first angle and second angle is 90 degrees”. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Grammatical error in line 7: “the plurality of plurality of base assemblies”. The suggested change is: “the plurality of base assemblies”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities: Grammatical error in line 8: “the plurality of plurality of base assemblies”. The suggested change is: “the plurality of base assemblies”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9-15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites limitations referring to “driver side front tire” and “driver side rear tire”. These limitations render the claim indefinite since the particular type of vehicle and the particular position of the vehicle is unclear.
Claim 4 recites limitations referring to “driver side front tire”, “passenger side front tire”, “passenger side rear tire” and “driver side rear tire”. These limitations render the claim indefinite since the particular type of vehicle and the particular position of the vehicle is unclear.
Claims 9 and 10 recite the limitation "base structures" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it has been assumed that the limitations refer to the base assemblies.
Claim 13 recites limitations referring to the: “passenger side of the vehicle”, “passenger side arm”, “driver side of the vehicle”. These limitations render the claim indefinite since the particular location and type of vehicle as well as the location passenger are not clear.
Claim 19 recites limitations referring to the: “direction of the vehicle”. These limitations render the claim indefinite since the particular location of the vehicle is not clear.
Claim 20 recites limitations referring to the location of the: “side view mirrors”. These limitations render the claim indefinite since the particular location of the side view mirrors is not clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8-12, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Crotts et al. (EP0363579A2).
Regarding claims 1, 5-6, 8, 23 and 24, Crotts et al. teaches a brushless car wash system for washing a vehicle (see abstract) comprising: a frame structure 12; a width adjustment unit 28, 29, 30, 52, 54, 62, 64 configured to adjust a width of the brushless car wash system according to a width of the vehicle, the width adjustment unit 28, 29, 30, 52, 54, 62, 64 including a plurality of bent arms (see e.g. arms associated with 52 – reads on claims 5, 8, also reads on pair of arms); a base assembly 28, 62 that hangs off the ground from the frame structure 12 via the plurality of arms and is configured to physically contact the vehicle (via 62) to adjust the width of the brushless car wash system according to the width of the vehicle; and a wash unit 29, 30 mounted on the base assembly 28, 62 and capable of spraying water on a plurality of side surfaces of an exterior of the vehicle to wash the vehicle while the brushless car wash system is at the adjusted width (see paragraphs [0020]-[0022], [0032]-[0035], figures 1, 3, 5). Crotts et al. does not explicitly teach a plurality of base assemblies. However, since Crotts et al. teaches that the base assembly 28, 62 may be used to determine the location of the vehicle and distribute wash fluid onto the vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the number of base assemblies may be increased in order to improve the locating capabilities and washing capacity of the system. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Hence, in the modified system, it is readily apparent that each of the plurality of base assemblies would be connected to the frame structure via a pair of arms from the plurality of arms (reads on claim 6).
Regarding claim 9, Crotts et al. teaches the limitations of claim 8. Crotts et al. also teaches in figure 3 and paragraph [0020] that each of the plurality of arms (associated with 52) comprise a first top part connected to the frame structure 12, a second bottom part connected to a corresponding base structure 28, 62 and a bend between the first part and the second part.
Regarding claims 10-12, Crotts et al. teaches the limitations of claim 8. Crotts et al. also teaches in figure 3 and paragraph [0020] that each of the plurality of arms (associated with 52) comprise a first top part connected to the frame structure 12, a second bottom part connected to a corresponding base structure 28, 62 and a bend between the first part and the second part. Crotts et al. does not teach the second bend. However, since Crotts et al. teaches that the plurality of arms is configured so as to provide mechanical support and movement of the base assembly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the plurality of arms may be chosen so as to optimize the mechanical support and transport of the base assembly. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, Crotts et al. teaches the limitations of claim 1. Crotts et al. also teaches in figures 1, 3, 5 and paragraphs [0020]-[0022], [0032]-[0035] that the wash unit 29, 30 includes a first set of nozzles 30 capable of washing side mirrors of a vehicle and a second set of nozzles 30 (on second spray tube) capable of washing remaining side surfaces of the vehicle. While Crotts et al. does not explicitly teach what portion of the vehicle each set of nozzles configured to clean, both sets of nozzles are capable of cleaning any portion of any vehicle that is placed within the path of their wash spray. Furthermore, it has been determined that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claim 21, Crotts et al. teaches the limitations of claim 20. Crotts et al. does not teach that the length of the second set of nozzles is longer than that of the first set of nozzles. However, since Crotts et al. teaches that the nozzles are disposed so as to provide a washing effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the length of the second set of nozzles may increased so as to allow for an increased washing capacity. Furthermore, it has been determined that changes in size constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 22, Crotts et al. teaches the limitations of claim 20. Crotts et al. also teaches in figures 1, 3 and 5 that in a plan view of the brushless car wash system, the first set of nozzles 30 are capable of spraying water toward side view mirrors at an angle formed with respect to a reference line along a direction that is perpendicular to travel of the vehicle through the brushless car wash system.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crotts et al. (EP0363579A2) as applied to claim 1 and further in view of Turner et al. (US20110277797).
Regarding claim 2, Crotts et al. teaches the limitations of claim 1. Crotts et al. does not teach gravitational repositioning of the car wash system. Turner et al. teaches a car wash system (see abstract) and that gravitational repositioning of the car wash system may be utilized so as to allow for a self-repositioning system (see paragraphs, [0007], [0041]-[0042]). Since both Crotts et al. and Turner et al. teach movable car wash systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a gravitational repositioning mechanism may be utilized in the system by Crotts et al. so as to allow for a self-repositioning system, as shown to be known and conventional by Turner et al.

Allowable Subject Matter
Claims 7, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4, 13-15, 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Crotts et al. (EP0363579A2). Crotts et al. fails to teach/disclose all of the limitations of claims 3-4, 7, 13-19. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/               EXAMINER, Art Unit 1711